Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicant’s election of Group I, claims 1-3, 5-13, 15 and 25-27 in part, as it relates to SEQ ID NO: 4 positions 129, 181, 192, 315 and 385 (in claims 1 and 2);  and SEQ ID NO: 20, SEQ ID NO: 34, SEQ ID NO: 44, SEQ ID NO: 60, SEQ ID NO: 86, SEQ ID NO: 110, SEQ ID NO: 7, SEQ ID NO: 9 and SEQ ID NO: 11 (in claim 3); and as species Reb M and …steviol precursor (in claims 5 and 25) without traverse in the reply filed on 11/10/2021 is acknowledged. Thus, claims 1-3, 5-13, 15, 17, 19-22, 25-27, 33, 35-36 and 38-39 are pending in this application, claims 1-3, 5-13, 15 and 25-27 in part, as it relates to SEQ ID NO: 4 positions 129, 181, 192, 315 and 385 (in claims 1 and 2); and SEQ ID NO: 20, SEQ ID NO: 34, SEQ ID NO: 44, SEQ ID NO: 60, SEQ ID NO: 86, SEQ ID NO: 110, SEQ ID NO: 7, SEQ ID NO: 9 and SEQ ID NO: 11 (in claim 3); and as species Reb M and …steviol precursor (in claims 5 and 25) is now under consideration for examination; and claims 17, 19-22, 33, 35-36 and 38-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Priority
Applicants’ claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application is a 371 of PCT/EP2017/078473 filed on 11/07/2017, which claims the benefit of priority under 35 U.S.C. 119(e) to the US Provisional application: 62/418,584 filed on 11/07/2016. 
Information disclosure statement

Duty to Disclose
	Examiner notes that there are a number of applications filed by the assignee/inventors of this instant application wherein said applications are drawn to a process for the production of steviol … encompassing a recombinant cell comprising engineered genetic modifications. Examiner would like to reiterate to applicants’, that it is their duty to disclose to the examiner any or all applications and allowed patents that either claims the same subject matter or related subject matter and those that are material to the prosecution of this instant application, such that double patenting can be avoided. Examiner urges the applicants’ to provide a list of their conflicting/related applications, identical to that claimed herein and a list of claims filed in other applications and take steps at their end to avoid double patenting.
Objections-Abstract/Specification
The Abstract of the disclosure is objected to because, Abstract should be on a separate sheet of paper. The abstract of the disclosure is objected to because the abstract is presented as part of the first page of a WO publication. The abstract should be presented as a single sheet apart from all other bibliographic material including the information included on the first page of a WO publication. If EFS is used to submit a replacement abstract, the appropriate abstract (ABST) document code should be used for the one-page document. Correction is required. See MPEP § 608.01 (b).
Claim Objections
I. Recitation of “and/or” in claims 3, 5 and 25-26 makes the claim indefinite, as it is not clear what limitations must be present. Correction and clarification is required. Examiner suggests amending the claim to recite “…or …”. 
II. Claim 3 is objected to, as said claim recites non-elected subject-matter/SEQ ID NOs.
Double Patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 10-13, 15 and 25 (depending from claim 1) are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-6 of US 10,815,514 B2 (Olsson et al.,). An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim, because the examined claim is either anticipated by, or would have been obvious over reference claim. See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Claims 10-13, 15 and 25 (depending from claim 1) of the instant application and 1-6 of US 10,815,514 B2 (Olsson et al.,) are both directed to “a method of producing steviol… comprising polypeptides SEQ ID NO: 4…, SEQ ID NO: 20, SEQ ID NO: 34, SEQ ID NO: 44, SEQ ID NO: 60, SEQ ID NO: 86, SEQ ID NO: 110, SEQ ID NO: 7, SEQ ID NO: 9 and SEQ ID NO: 11 …”.
Claims 10-13, 15 and 25 (depending from claim 1) of the instant application listed above cannot be considered patentably distinct over claims 1-6 of US 10,815,514 B2 (Olsson et al.,), as said method in said allowed patent also comprises the activities of the polypeptides of SEQ ID NO: 4…, SEQ ID NO: 20, SEQ ID NO: 34, SEQ ID NO: 44, SEQ ID NO: 60, SEQ ID NO: 86, SEQ ID NO: 110, SEQ ID NO: 7, SEQ ID NO: 9 and SEQ ID NO: 11 … and when there is specifically recited embodiment that would mainly anticipate claims 10-13, 15 and 25 (depending from claim 1) of the instant application. 
Alternatively, claims 10-13, 15 and 25 (depending from claim 1) of the instant invention cannot be considered patentably distinct over claims 1-6 of US 10,815,514 B2 (Olsson et al.,) when there is specifically disclosed embodiment in the reference patent that supports claims 1-6 of that patent and falls within the scope of the instant claims 10-13, 15 and 25 (depending from claim 1) herein, because it would have been obvious to one having ordinary skill in the art to modify claims 1-6 of US 10,815,514 B2 (Olsson et al.,) by selecting a specifically disclosed embodiment that supports those claims i.e., “a method of producing steviol… comprising polypeptides SEQ ID NO: 4…, SEQ ID NO: 20, SEQ ID NO: 34, SEQ ID NO: 44, SEQ ID NO: 60, SEQ ID NO: 86, SEQ ID NO: 110, SEQ ID NO: 7, SEQ ID NO: 9 and SEQ ID NO: 11 …”. One of ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being preferred embodiment within claims 1-6 of US 10,815,514 B2 (Olsson et al.,).
Claim Rejections: 35 U.S.C. 112(b) 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 3, 5 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 3, 5 and 25-26 recites the phrase “… and/or …”. The metes and bounds of 3, 5 and 25-26 are not clear and thus, it would not be possible to one of ordinary skill in the art to define the metes and bounds of the desired patent protection. The rejection may be overcome by amending the claims to recite “… or …”. Clarification and correction is required. 
Claim Rejections: 35 USC § 112(a) 
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
I. Claims 1-3, 5-13, 15 and 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-3, 5-13, 15 and 25-27 of the instant application as interpreted are directed to any recombinant host cell (genus of hosts), said host comprising one or more of: genus of polypeptides including mutants and variants of unlimited structures having the following activities: a polypeptide capable of glycosylating and having at least 80% sequence identity to amino acid sequence set forth in SEQ ID NO: 4 … (as in claims 1-2); said host cell further comprising: (a) a polypeptide capable of synthesizing geranylgeranyl pyrophosphate… and having at least 70% sequence identity to amino acid sequence set forth in SEQ ID NO: 20… including mutants and variants of unlimited structures; (b) a polypeptide capable of synthesizing ent-copalyl diphosphate… and having at least 70% sequence identity to amino acid sequence set forth in SEQ ID NO: 34… including mutants and variants of unlimited structures; (c) a polypeptide capable of synthesizing ent-kaurene… and having at least 70% sequence identity to amino acid sequence set forth in SEQ ID NO: 44… including mutants and variants of unlimited structures; (d) a polypeptide capable of synthesizing ent-kaurenoic acid… and having at least 70% sequence identity to amino acid sequence set forth in SEQ ID NO: 60… including mutants and variants of unlimited structures; (e) a polypeptide capable of synthesizing ent-kaurenoic acid… and having at least 70% sequence identity to amino acid sequence set forth in SEQ ID NO: 86… including mutants and variants of unlimited structures; (f) a  
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”). Regents of the University of California v. Eli Lilly & Co., 119, F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997).
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”

Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).”  MPEP 2163.
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between 
In the instant case, there is no structure associated with function with regard to the members of genus of recombinant hosts comprising a genus of polypeptides with the associated function and encoding polynucleotides i.e., any recombinant host cell (genus of hosts), said host comprising one or more of: genus of polypeptides including mutants and variants of unlimited structures having the following activities: a polypeptide capable of glycosylating and having at least 80% sequence identity to amino acid sequence set forth in SEQ ID NO: 4 … (as in claims 1-2); said host cell further comprising: (a) a polypeptide capable of synthesizing geranylgeranyl pyrophosphate… and having at least 70% sequence identity to amino acid sequence set forth in SEQ ID NO: 20… including mutants and variants of unlimited structures; (b) a polypeptide capable of synthesizing ent-copalyl diphosphate… and having at least 70% sequence identity to amino acid sequence set forth in SEQ ID NO: 34… including mutants and variants of unlimited structures; (c) a polypeptide capable of synthesizing ent-kaurene… and having at least 70% sequence identity to amino acid sequence set forth in SEQ ID NO: 44… including mutants and variants of unlimited structures; (d) a polypeptide capable of synthesizing ent-kaurenoic acid… and having at least 70% sequence identity to amino acid sequence set forth in SEQ ID NO: 60… including mutants and variants of unlimited structures; (e) a polypeptide capable of synthesizing ent-kaurenoic acid… and having at least 70% sequence identity to amino acid sequence set forth in SEQ ID NO: 86… including mutants 
No information, beyond the characterization of a few species: isolated specific recombinant hosts/specific cellular context comprising SEQ ID NO: 4, SEQ ID NO: 20, … and SEQ ID NO: 11 and the method of use of said recombinant hosts (for details see paragraphs [00191]-[00199] of specification; and Examples 1-2, pages 58-71 of specification), has been provided by the applicants’, which would indicate that they had possession of the claimed genus of recombinant hosts comprising a genus of polypeptides with the associated function and encoding polynucleotides i.e., any recombinant host cell (genus of hosts), said host comprising one or more of: genus of polypeptides including mutants and variants of unlimited structures having the following activities: a polypeptide capable of glycosylating and having at least 80% sequence identity to amino acid sequence set forth in SEQ ID NOs: 4 … (as in claims 1-2); said host cell further comprising: (a) a polypeptide capable of synthesizing geranylgeranyl 
(a) Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and (iv) conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that “Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, page Transferring the EC Classification enzyme to Non-Enzyme Comparisons”; pages 101-102 and Fig. 2a)-b), highlighting the structural and functional heterogeneity based on EC Classification numbers; as the stereo-specificity, substrate-specificity and catalytic properties vary widely.
	(b) Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340) also highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket 
(c) This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polynucleotides and encoded polypeptides do not necessarily share the same function. For example, Witkowski et al., (Biochemistry 38:11643-11650, 1999), teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Seffernick et al., (J. Bacteriol. 183(8): 2405-2410, 2001), teaches that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function. Broun et al., (Science 282:1315-1317, 1998), teaches that as few as four amino acid substitutions can convert an oleate 12-desaturase into a hydrolase and as few as six amino acid substitutions can transform a hydrolase to a desaturase. 
	As stated above, no information beyond the characterization of a few species: isolated specific recombinant hosts/specific cellular context comprising SEQ ID NO: 4, SEQ ID NO: 20, … and SEQ ID NO: 11 and the method of use of said recombinant hosts (for details see paragraphs [00191]-[00199] of specification; and Examples 1-2, pages 58-71 of specification), has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides and the encoding polynucleotides in a genus of host cells. As the claimed genera of polypeptides having University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
Enablement
II. Claims 1-3, 5-13, 15 and 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, because the specification is enabling for the characterization of a few species: isolated specific recombinant hosts/specific cellular context comprising SEQ ID NO: 4, SEQ ID NO: 20, … and SEQ ID NO: 11 and the method of use of said recombinant hosts (for details see paragraphs [00191]-[00199] of specification; and Examples 1-2, pages 58-71 of specification). However, specification does not reasonably provide enablement for any recombinant host cell (genus of hosts), said host comprising one or more of: genus of polypeptides including mutants and variants of unlimited structures having the following activities: a polypeptide capable of glycosylating and having at least 80% sequence identity to amino acid sequence set forth in SEQ ID NO: 4 … (as in claims 1-2); said host cell further comprising: (a) a polypeptide capable of synthesizing geranylgeranyl pyrophosphate… and having at least 70% sequence identity 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 1-3, 5-13, 15 and 25-27 are so broad as to encompass: any recombinant host cell (genus of hosts), said host comprising one or more of: genus of polypeptides including mutants and variants of unlimited structures having the following activities: a polypeptide capable of glycosylating and having at least 80% sequence identity to amino acid sequence set forth in SEQ ID NO: 4 … (as in claims 1-2); said host cell further comprising: (a) a polypeptide capable of synthesizing geranylgeranyl pyrophosphate… and having at least 70% sequence identity to amino acid sequence set forth in SEQ ID NO: 20… including mutants and variants of unlimited structures; (b) a polypeptide capable of synthesizing ent-copalyl diphosphate… and having at least 70% sequence identity to amino acid sequence set forth in SEQ ID NO: 34… including mutants and variants of unlimited structures; (c) a polypeptide capable of synthesizing ent-kaurene… and having at least 70% sequence identity to amino acid sequence set forth in SEQ ID NO: 44… including mutants and variants of unlimited structures; (d) a polypeptide capable of synthesizing ent-kaurenoic acid… and having at least 70% sequence identity to amino acid sequence set forth in SEQ ID NO: 60… including mutants and variants of few species: isolated specific recombinant hosts/specific cellular context comprising SEQ ID NO: 4, SEQ ID NO: 20, … and SEQ ID NO: 11 and the method of use of said recombinant hosts (for details see paragraphs [00191]-[00199] of specification; and Examples 1-2, pages 58-71 of specification). It would require undue experimentation of the skilled artisan to make and use the claimed polypeptides and the encoding polynucleotides i.e., any recombinant host cell (genus of hosts), said host comprising one or more of: genus of polypeptides including mutants and variants of unlimited structures having the following activities: a polypeptide capable of glycosylating and having at least 80% sequence identity to amino acid sequence set forth in SEQ ID NO: 4 … (as in claims 1-2); said host cell further comprising: (a) a polypeptide capable of synthesizing geranylgeranyl pyrophosphate… and having at least 70% sequence identity to amino acid sequence set forth in SEQ ID NO: 20… including mutants and variants of unlimited structures; (b) a polypeptide capable of synthesizing ent-copalyl diphosphate… and having at least 70% sequence identity to amino acid sequence set forth in SEQ ID NO: 34… including mutants and variants of unlimited structures; (c) a polypeptide capable of synthesizing ent-kaurene… and having at least 70% sequence identity to amino acid sequence set forth in SEQ ID NO: 44… including mutants and variants of unlimited structures; (d) a polypeptide capable of synthesizing ent-kaurenoic acid… and having at least 70% sequence identity to amino acid sequence set forth in SEQ ID NO: 60… including mutants and variants of unlimited structures; (e) a polypeptide capable of synthesizing ent-kaurenoic acid… and having at least 70% sequence identity to amino acid sequence set forth in SEQ ID NO: 86… including mutants and variants of unlimited structures; (f) 
While enzyme isolation techniques, recombinant and mutagenesis techniques are known, and it is not routine in the art to screen for multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions 
	The specification does not support the broad scope of the claims which encompass: any recombinant host cell (genus of hosts), said host comprising one or more of: genus of polypeptides including mutants and variants of unlimited structures having the following activities: a polypeptide capable of glycosylating and having at least 80% sequence identity to amino acid sequence set forth in SEQ ID NO: 4 … ; said host cell further comprising: (a) a polypeptide capable of synthesizing geranylgeranyl pyrophosphate… and having at least 70% sequence identity to amino acid sequence set forth in SEQ ID NO: 20… including mutants and variants of unlimited structures; (b) a polypeptide capable of synthesizing ent-copalyl diphosphate… and having at least 70% sequence identity to amino acid sequence set forth in SEQ ID NO: 34… including mutants and variants of unlimited structures; (c) a polypeptide capable of synthesizing ent-kaurene… and having at least 70% sequence identity to amino acid sequence set forth in SEQ ID NO: 44… including mutants and variants of unlimited structures; (d) a polypeptide capable of synthesizing ent-kaurenoic acid… and having at least 70% sequence identity to amino acid sequence set forth in SEQ ID NO: 60… including mutants and variants of unlimited structures; (e) a polypeptide capable of synthesizing ent-kaurenoic acid… and having at least 70% sequence identity to amino acid sequence set forth in SEQ ID NO: 86… including mutants and variants of unlimited structures; (f) a  
	Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including polypeptides and encoding polynucleotides In re Fisher, 166 USPQ 19 24 (CCPA 1975)). Without sufficient guidance, determination of polypeptides having the desired biological characteristics in a genus of host cells is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
III. Claims 1-3 and 5-7 recite “A recombinant host …” as interpreted is directed to the use of multicellular organisms including transgenic animals and plants and is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement when given the broadest reasonable interpretation, because, while claims 1-3 and 5-7 are enabling for an isolated prokaryotic or eukaryotic host cell transformed with the recombinant expression vector encoding polypeptide(s) of interest, does not reasonably provide enablement for any transgenic multi-cellular organisms or host cells within a multi-cellular organism that have been transformed with the synthetic nucleic acid/expression vector or any transgenic plant that have been transformed with the synthetic nucleic acid/expression vector and expressing the polypeptide of interest. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with the claims.
Claims 1-3 and 5-7 are so broad as to encompass transgenic multi-cellular organisms and host cells transformed with specific nucleic acids, including cells in vitro culture as well as within any multi-cellular organism and transgenic plants. The enablement provided is not commensurate in scope with the claim due to the extremely in vitro are well known in the art, methods for successfully transforming cells within complex multi-cellular organisms are not routine and are highly unpredictable. Furthermore, methods for producing a successfully transformed cell within the multi-cellular organism are unlikely to be applicable to transformation of other types of multi-cellular organism, as multi-cellular organisms vary widely. However, in this case the disclosure is limited to only isolated cells in vitro. Thus, applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including the use of host cells within a multi-cellular organism for the production of said polypeptides. The scope of claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA)). Without sufficient guidance, expression of genes in a particular host cell and having the desired biological characteristics is unpredictable, the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F. 2d 731, 8 USPQ 2nd 1400 (Fed. Cir., 1988). It is suggested that the applicant limit the claim to “An isolated recombinant host cell …”. 
Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). 
415 F.3d at 1316, 75 USPQ2d at 1329. See also In re Hyatt, 211 F.3d 1367, 1372,54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data generated by mass spectrographic analysis of a gas. The process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation. The examiner made In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.”). The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach.

Claim Rejections: 35 USC § 102 (AIA ) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 5-13, 15 and 25-27 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Olsson et al., US 10,815,514 B2 (priority 05/16/2016). 
Saccharomyces cerevisiae and Yarrowia lipolytica, said hosts comprising polypeptides having the following activities: a polypeptide capable of glycosylating steviol and having at 100% sequence identity to amino acid sequence of SEQ ID NO: 4 (see provided sequence alignments) and having the following amino acid substitutions M79V, M79E, A81W, E83K, H184T, H184V, S377Q … ; said host cell further comprising: (a) a polypeptide capable of synthesizing geranylgeranyl pyrophosphate… and having 100% sequence identity to amino acid sequence set forth in SEQ ID NO: 20; (b) a polypeptide capable of synthesizing ent-copalyl diphosphate and having at least 100% sequence identity to amino acid sequence set forth in SEQ ID NO: 34; (c) a polypeptide capable of synthesizing ent-kaurene and having 100% sequence identity to amino acid sequence set forth in SEQ ID NO: 44; (d) a polypeptide capable of synthesizing ent-kaurenoic acid and having 100% sequence identity to amino acid sequence set forth in SEQ ID NO: 60; (e) a polypeptide capable of synthesizing ent-kaurenoic acid and having 100% sequence identity to amino acid sequence set forth in SEQ ID NO: 86; (f) a  polypeptide capable of reducing cytochrome P450 complex and having 100% sequence identity to amino acid sequence set forth in SEQ ID NO: 110; (g) a polypeptide capable of glycosylating steviol and having at least 100% sequence identity to amino acid sequence set forth in SEQ ID NO: 7; (h) a polypeptide capable of beta 1,3 glycosylation  and having 100% sequence identity to amino acid sequence set forth in SEQ ID NO: 9; and (i) a polypeptide capable of 1,2 glycosylation and having 100% sequence identity to amino acid sequence set forth in SEQ ID NO: 11 and method of producing steviol glycosides. Applicants’ are directed to the following sections in Olsson et al., US 10,815,514 B2: Abstract; col., lines 5-67; col. 
US 10,815,514 B2; col. 2

    PNG
    media_image1.png
    858
    321
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    48
    325
    media_image2.png
    Greyscale

Col. 65, lines 24-49

    PNG
    media_image3.png
    360
    335
    media_image3.png
    Greyscale

Hence, claims 1-3, 5-13, 15 and 25-27 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Olsson et al., US 10,815,514 B2 (priority 05/16/2016).
Allowable Subject Matter/Conclusion
None of the claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652